Citation Nr: 1513559	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-14 102	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959 and from September 1961 to November 1970.  He then had many years of subsequent service with the Florida Air National Guard.

The matter was before the Board of Veterans' Appeals (Board) previously in October 2014 when it was remanded for further evidentiary development.  Such development having been accomplished satisfactorily, it has been returned to the Board.

In February 2015, after the RO had reviewed the merits of the case and issued a Supplemental Statement of the Case, the Veteran submitted additional evidence consisting of a private medical opinion and written argument in support of his claim.  This evidence and argument was not reviewed by the RO in connection with a decision on the claim.  However, because the Veteran's appeal was filed after February 2, 2013, initial RO review of the new evidence and argument is not required.   38 U.S.C.A. § 7105(e) (West 2014).  Therefore, the Board may proceed with review of this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although the Veteran was exposed to acoustic trauma during service and had elevated hearing test results during service, he had normal test results after service.

2.  It is unclear whether the Veteran has current sensorineural hearing loss; the nature of his currently-shown hearing loss is unknown and of non-organic origin.

3.  Probative medical evidence is against any connection between the Veteran's active duty service and currently-shown bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has bilateral hearing loss and tinnitus related to his active service and he is seeking service connection for both disabilities.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decision by letter dated in March 2009 to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that following the prior remand all potential development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private medical records, pertinent VA examination reports, and a private medical opinion submitted by the Veteran in February 2015 from his treating physician.  

Although the Veteran's claims file contains what appear to be complete service records reflecting his second period of service and his subsequent National Guard service, no records from his first period of service are available for review.  The National Personnel Records Center has certified that all of the available service records pertaining to the Veteran have been provided to VA.  In a July 2010 memorandum for the file, the RO concluded that further service records do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis which follows has been undertaken with this heightened duty in mind. 

The Board therefore finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Because hearing loss and tinnitus are not generally considered to be injuries for purposes of service connection, it is the Veteran's nearly-fifteen years of active duty with which we are concerned here.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, USCAVC, (Feb. 9, 2015).  

Even if a chronic disease is not shown within one year of discharge, service connection may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, we note that the RO has conceded the Veteran was exposed to acoustic trauma during service, based upon his work around jets and aircraft engines.  The Board finds likewise.  

The Veteran's service records include an audiogram dated in August 1966.  After conversion from ASA to ISO units, the test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
20
LEFT
10
10
25
35
35

In August 1967, again after conversion from ASA to ISO units, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
5
15
20
30
30

On the authorized audiological evaluation in October 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
35
55
LEFT
30
30
30
35
45

Following this test, the Veteran was given a permanent physical profile, involving no duty in hazardous noise areas on account of a "complete threshold shift" and reported tinnitus.  

The Veteran had two audio tests in April 1970, with the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
80
LEFT
50
60
70
80
80





HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
75
85
90
LEFT
75
80
90
95
90

The Veteran was issued hearing aids at this time.  He was discharged from active duty shortly thereafter.

In connection with his entrance into the Air National Guard, the Veteran underwent another audio test in February 1972.  This test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
10
10
15
25
25

Similarly, an August 1973 test revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
15
15
5
15
20

These results over a relatively brief period of six or seven years would appear to be nearly irreconcilable, as they do not fit into a standard pattern.  For this reason, in the attempt to understand and reconcile these widely varying test results, the Board remanded the matter for interpretation and opinion by an expert in audiology.  

The report of a September 2014 office clinical summary from the otolaryngologist who provides the Veteran's hearing aids reflects that the Veteran was experiencing "hearing loss of unknown type," in both ears.  The loss was described as severe, with communication difficult much of the time; however, the Veteran was not experiencing the problem at the time of the visit.  It was noted that the hearing loss first occurred after noise exposure, and that aggravating factors included noise exposure.  Associated manifestations were listed as history of exposure to noise, hyperacusis, and recruitment of loudness.  Pertinent negatives were listed as "craniofacial abnormality, delayed speech development, dizziness, Down syndrome, family history of hearing loss, fever, frequent nasal congestion, history of recurrent cerumen impactions, known allergies, otalgia, otorrhea, persistent or recurrent middle ear effusion, pressure sensation in the ear associated with hearing loss, recurrent middle ear infections, recurrent sinusitis, social problems caused by hearing loss, speech articulation problem, tinnitus."  The report reflected that the Veteran had previously been prescribed hearing aids and assistive hearing devices, and had also undergone removal of excessive ear wax.  

Pursuant to the Board's October 2014 remand, in November 2014, the Veteran was provided with a VA audiological examination which included audiometric testing, review of the Veteran's medical records, including those summarized above, and an opinion as to whether the Veteran has bilateral hearing loss and tinnitus which was incurred during or related to his periods of active service.  

The report of the examination reflects that the examiner was unable to accurately ascertain the Veteran's current hearing acuity.  The examiner provided the following explanation:  "Test results are not valid for rating purposes (not indicative of organic hearing loss).  [The] audiometric results revealed a non-organic hearing loss.  There was poor inter-test reliability. ... Distortion product otoacoustic emission, a sensitive measure of the outer hair cell function, were present at from 750 to 1000 Hz in the right ear suggesting normal peripheral hearing in the low frequencies.  Despite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes in this examiner's opinion, and are therefore not being reported."  With regard to the word discrimination testing, the examiner commented, "The use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate."  

The examiner noted that the Veteran had worked on the fight deck for his entire service, with hearing protection.  His non-military occupational noise exposure included having worked in power plants with exposure to generators for about twenty-one years, with hearing protection as needed in noisy areas.  With regard to the question of whether the Veteran's hearing loss had its inception during his active service, the examiner provided the following opinion:

The Veteran presented with NON-organic hearing loss in both ears, yet an opinion can be given due to the acceptable clinical evidence.  Today's opinion is based on review of the [claims file], review of service and medical history, clinical expertise, review of the related literature, and present degree of hearing loss.  [Claims file] review indicated that the veteran served in the Air Force from 6/55-6/59 and 6/61-11/70.  There are no [service treatment records] from the first tour.  The earliest available hearing examination for review was obtained on 8/18/66 that showed normal hearing in the right ear and a mild loss at 4000 and 6000 Hz.  The separation examination showed a flat moderately-severe to severe hearing loss in both ears, which is NOT consistent with the configuration of noise induced hearing loss.  However, a hearing examination completed on 2/12/72 (2 years later) showed a normal hearing in both ears.  Thus, there is no objective evidence of acoustic trauma.  A hearing examination completed a year later on 8/25/73 showed normal hearing in the right ear and normal hearing from 500 to 4000 Hz with a mild loss at 6000 Hz.  A hearing examination completed on 3/15/75 (5 years after separation) showed normal hearing in the right ear and a mild high frequency loss in the left ear (with NO significant threshold shift when compared to 8/66).  There is no evidence of acoustic trauma.  The Veteran reported significant civilian noise exposure.  Therefore, in my opinion, this hearing loss and tinnitus is less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology.  

During the examination, the Veteran reported experiencing intermittent tinnitus occurring twice a day for about five seconds.  He reported the onset of these symptoms in 1968.  With regard to the etiology of the tinnitus, the examiner opined that as the Veteran has a diagnosis of clinical hearing loss, his tinnitus is at least as likely as not a symptom associated with the hearing loss.  

In a February 2015 statement, the Veteran's treating otolaryngologist indicated that his office "has evaluated and diagnosed severe right and left ear hearing loss in [the Veteran] which is permanent and creates a severe disability in communication and hearing.  The nature of the permanent nerve hearing damage is consistent with noise exposure from the patient's military service.  The most recent hearing test performed on 5 February 2015 demonstrated a severe permanent and irreversible nerve hearing loss."  

In evaluating the probative value of this February 2015 opinion from the Veteran's otolaryngologist, the Board finds the opinion is not terribly helpful.  It would appear that the otolaryngologist did not consult his own records relating to the Veteran.  In the 2014 treatment record, an audiologist in his office recorded that the Veteran had hearing loss of unknown type, which caused difficulty in communication "much of the time," although the Veteran was not actually experiencing the hearing loss at the time of that particular visit to the otolaryngologic clinic.  Despite this record reflecting medical treatment in his own office, the otolaryngologist in February 2015 described the Veteran's hearing loss as permanent and irreversible.  The Board can only conclude that the physician's 2015 opinion was uninformed as to the Veteran's actual situation.  

In contrast, the VA examiner's November 2014 opinion was informed by the evidence in the Veteran's claims file, most especially, the service treatment records and National Guard records which reflect the contemporaneous testing and the widely varying hearing acuity results.  The VA examiner pointed out that the results recorded in the historical records could not be explained by a diagnosis of sensorineural hearing loss or indeed organic hearing loss, and rather reflected a non-organic hearing loss.  Although the 2014 private treatment report does not include the term "organic hearing loss," the description provided of the Veteran's particular symptoms which apparently worsen and resolve at different points, seems to fit well with the VA examiner's descriptions of the Veteran's hearing issues and indeed with the disparate test results over the years.  In any case, the Board holds that the VA opinion is significantly more probative than the February 2015 private medical opinion, as the VA examiner was thoroughly conversant with the facts of the Veteran's case and provided coherent explanations for her conclusions.  Furthermore, her conclusions were consistent with and supported by the rest of the evidentiary record, whereas the private physician's conclusions were inconsistent with the medical information generated by his own office for purposes of treatment.  

In conclusion, the Board holds that service connection for bilateral hearing loss and tinnitus is not warranted.  The preponderance of the evidence is against a finding that a chronic, permanent disability involving bilateral hearing loss was incurred during active service, was otherwise related to service, or that sensorineural hearing loss may be presumed under law to have had its inception during service.  Because the Veteran's tinnitus has been medically associated with the hearing loss he does have, and the hearing loss is unrelated to service, his tinnitus is also unrelated to service.  The preponderance of the evidence is against the claims and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


